Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 5, 2018

                                       No. 04-18-00103-CV

   WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                          Energy Resources Corp,
                                Appellants

                                                 v.

                           Fernando RAMIREZ and Minerva Ramirez,
                                        Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003262-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        On May 15, 2018, this court abated this appeal to allow the parties to mediate. On June
22, 2018, this court reinstated the appeal on the docket of the court and ordered appellants to file
a written advisory providing the status of the parties’ negotiations and advising the court as to
whether the parties request additional time to negotiate or whether the court should set a deadline
for the filing of the reporter’s record. Appellants timely responded to this court’s order. One
appellant stated it is not engaged in active settlement negotiations, and the other appellant stated
it did not believe the abatement should be extended. It is therefore ORDERED that the
reporter’s record must be filed in this appeal no later than thirty days from the date of this order.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court